Title: To George Washington from Major General John Sullivan, 18 November 1778
From: Sullivan, John
To: Washington, George


  
    My Dear General
    Providence [R.I.] Novemr 18th 1778
  
I am Just Returnd from the western Shore. I find Byron has Eleven Ships of the Line Strung along in the Channel a 74 has Lately come in Dis Masted There are a number of other Ships nearer in toward the Town which I Suppose to be Frigates & transports. Every Account Seems to Speak an Evacuation Though not So Sudden as I once thought—the Dismasting his 74 will I think Detain them Some time I have nothing further worth your Excellys attention. I have the honor to be with the highest Respect & Esteem Dear General your Excellenceys Most obedt & very Humble Servt
  
    Jno. Sullivan
  
  
P.S: Since writing the above, have recievd information that the French Fleet has capturd a 64 Gun Ship and sent her into Portsmouth—From the Channel of Conveyance I believe the Report.
  
